DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner finds no 35 USC 101 rejections in the current claim language.

Double Patenting Considerations:
U.S. Pat. No. 10,291,716:
The claim language of ‘716 does not contain receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers (and other detailed steps), as seen in the independent claim language of the present Application.  The claim language of ‘716 does not require a parameter that limits the connection pool a local database (database within a geographical (physical) location).

U.S. Pat. No. 8,943,181:
The claim language of ‘181 does not contain receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers (and other detailed steps), as seen in the independent claim language of the present Application.  The claim language of ‘181 does not require a parameter that limits the connection pool a local database (database within a geographical (physical) location).


Specification
The disclosure is objected to because of the following informalities:
The priority data section of the specification should be updated (16/380,153 (now U.S. Patent No. 11,233,857)).
Appropriate correction is required.


Claim Objections
Claims 7 and 14 are objected to because of the following informalities:
Claim 7 recites the limitation "an API" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a second API”;
Claim 14 recites the limitation "an API" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “a second API”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 of U.S. Patent No. 11,233,857. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below.

Claim 1 of the present Application maps to claim 1 of ‘857.
1.	A method comprising (“A computer-implemented method of managing database connections”):
establishing a connection pool (“establishing the connection pool that includes one or more reusable connections”);
receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers (“receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers”); and
reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location (“reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location”).

Claim 2 of the present Application maps to claim 2 of ‘857.
2.	The method of claim I, further comprising:
generating a report including statistics associated with the connection pool (“The method of claim 1, further comprising: providing, via an API, a report including statistics associated with the connection pool”).

Claim 3 of the present Application maps to claim 3 of ‘857.
3.	The method of claim 2, wherein the statistics include at least one of a current pool size, a current prepared statement cache size, a prepared statement cache eviction count, a thread wait for connection count, a thread wait for connection timeout count, a running average wait for connection time, a connection orphan count, a created connection count, or a destroyed connection count (“The method of claim 2, wherein the statistics include at least one of a current pool size, a current prepared statement cache size, a prepared statement cache eviction count, a thread wait for connection count, a thread wait for connection timeout count, a running average wait for connection time, a connection orphan count, a created connection count, or a destroyed connection count”).

Claim 4 of the present Application maps to claim 1 of ‘857.
4.	The method of claim 2, wherein the connection pool includes one or more reusable connections ((claim 1) “establishing the connection pool that includes one or more reusable connection”).

Claim 5 of the present Application maps to claim 5 of ‘857.
5.	The method of claim 1, further comprising:
providing an API to flush one or more connections from the connection pool (“The method of claim 1, further comprising: providing an API to flush one or more connections from the connection pool”).

Claim 6 of the present Application maps to claim 6 of ‘857.
6.	The method of claim 1, further comprising:
providing for configuration of a query statement cache size (“The method of claim 1, further comprising: providing for configuration of a query statement cache size”).

Claim 7 of the present Application maps to claim 7 of ‘857.
7.	The method of claim 1, further comprising:
providing an API to return a connection object with vendor specific methods (“The method of claim 1, further comprising: providing an API to return a connection object with vendor specific methods”).

Claim 8 of the present Application maps to claim 8 of ‘857.
8.	A system comprising:
one or more hardware processors (“one or more hardware processors”); and
a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations (‘a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations”) comprising:
establishing a connection pool (“in response to the API call, establishing the connection pool that includes one or more reusable connections”);
receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers (“receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers”); and
reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location (“reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location”).

Claim 9 of the present Application maps to claim 9 of ‘857.
9.	The system of claim 8, wherein the operations further comprise:
generating a report including statistics associated with the connection pool (“The system of claim 8, wherein the operations further comprise: providing, via an API, a report including statistics associated with the connection pool”).

Claim 10 of the present Application maps to claim 10 of ‘857.
10.	The system of claim 9, wherein the statistics include at least one of a current pool size, a current prepared statement cache size, a prepared statement cache eviction count, a thread wait for connection count, a thread wait for connection timeout count, a running average wait for connection time, a connection orphan count, a created connection count, or a destroyed connection count (“The system of claim 9, wherein the statistics include at least one of a current pool size, a current prepared statement cache size, a prepared statement cache eviction count; a thread wait for connection count, a thread wait for connection timeout count, a running average wait for connection time, a connection orphan count, a created connection count, or a destroyed connection count”).

Claim 11 of the present Application maps to claim 8 of ‘857.
11.	The system of claim 8, wherein the connection pool includes one or more reusable connections ((claim 8) “establishing the connection pool that includes one or more reusable connections”).

Claim 12 of the present Application maps to claim 12 of ‘857.
12.	The system of claim 8, wherein the operations further comprise:
providing an API to flush one or more connections from the connection pool (“The system of claim 8, wherein the operations further comprise: providing an API to flush one or more connections from the connection pool”).

Claim 13 of the present Application maps to claim 13 of ‘857.
13.	The system of claim 8, wherein the operations further comprise:
providing for configuration of a query statement cache size (“The system of claim 8, wherein the operations further comprise: providing for configuration of a query statement cache size”).

Claim 14 of the present Application maps to claim 14 of ‘857.
14.	The system of claim 8, wherein the operations further comprise:
providing an API to return a connection object with vendor specific methods (“The system of claim 8, wherein the operations further comprise: providing an API to return a connection object with vendor specific methods”).

Claim 15 of the present Application maps to claim 15 of ‘857.
15.	A non-transitory machine-readable medium for storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations (“A non-transitory machine-readable medium for storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations”) comprising:
establishing a connection pool (“establishing the connection pool that includes one or more reusable connections”);
receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers (“receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers”); and
reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location (“reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location”).

Claim 16 of the present Application maps to claim 16 of ‘857.
16.	The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
generating a report including statistics associated with the connection pool (“The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: providing, via an API, a report including statistics associated with the connection pool”).

Claim 17 of the present Application maps to claim 17 of ‘857.
17.	The non-transitory machine-readable medium of claim 16, wherein the statistics includes at least one of a current pool size, a current prepared statement cache size, a prepared statement cache eviction count, a thread wait for connection count, a thread wait for connection timeout count, a running average wait for connection time, a connection orphan count, a created connection count, or a destroyed connection count (“The non-transitory machine-readable medium of claim 16, wherein the statistics include at least one of a current pool size, a current prepared statement cache size, a prepared statement cache eviction count, a thread wait for connection count, a thread wait for connection timeout count, a running average wait for connection time, a connection orphan count, a created connection count, or a destroyed connection count”).

Claim 18 of the present Application maps to claim 15 of ‘857.
18.	The non-transitory machine-readable medium of claim 15, wherein the connection pool includes one or more reusable connections ((claim 15) “establishing the connection pool that includes one or more reusable connections”).

Claim 19 of the present Application maps to claim 19 of ‘857.
19.	The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
providing an API to flush one or more connections from the connection pool (“The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: providing an API to flush one or more connections from the connection pool”).

Claim 20 of the present Application maps to claim 20 of ‘857.
20.	The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
providing an API to return a connection object with vendor specific methods (“The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: providing for configuration of a query statement cache size”).


The current claim language is not rejected under statutory double patenting because the independent claim of the present Application are broader than the claim language in ‘857 (API call to establish a connection pool).


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/